                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               HARRISON DIVISION


TERESA G. RABURN                                                              PLAINTIFF

V.                              CASE NO.: 3:18-CV-3013

EATON CORPORATION and
EATON CORPORATION HEALTH AND
WELFARE ADMINISTRATIVE COMMITTEE                                          DEFENDANTS


                                          ORDER

       Comes on for consideration the Report and Recommendation (Doc. 26) filed in this

case on September 19, 2019, by the Honorable Erin L. Wiedemann, Chief United States

Magistrate Judge for the Western District of Arkansas. Fourteen (14) days have passed

without objections being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

Judge’s Report and Recommendation, the decision to terminate benefits is AFFIRMED,

and Plaintiff’s case is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED on this 4th day of October, 2019.


                                          /s/ Timothy L. Brooks
                                          TIMOTHY L. BROOKS
                                          UNITED STATES DISTRICT JUDGE
